Case 2:19-cv-08847-PA-SK Document 31 Filed 02/03/20 Page 1 of 4 Page ID #:174



 1   MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
 2   Email: tim@mcfarlinlaw.com
     Jarrod Y. Nakano (State Bar No. 235548)
 3   Email: jarrod@mcfarlinlaw.com
     4 Park Plaza, Suite 1025
 4   Irvine, California 92614
     Telephone: (949) 544-2640
 5   Fax: (949) 336-7612
 6   Attorneys for Plaintiff
     Joe Del Nigro
 7
 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   Joe Del Nigro, an Individual,        Case No.: 2:19-cv-08847-PA-SK
12                       Plaintiff,       Judge: Hon. Percy Anderson
                                          Courtroom: 9A
13                       v.
14   Yek Paramount LLC; and DOES 1-
     10,                                  AMMENDED MOTION FOR ENTRY
15                                        OF DEFAULT JUDGMENT.
                          Defendants.
16
17
18
19
20
21
22
                                          Hearing:
23                                        Date: March 2, 2020
                                          Time: 10:00 a.m.
24                                        Judge: Hon. Percy Anderson
                                          Courtroom: 9A
25
26
27
                                          Date Action Filed: October 15, 2019
28                                        Trial Date: Not Yet Set.
                                          -1-
                                                       MOTION FOR ENTRY OF DEFAUL JUDGMENT
                                                                  CASE NO.: 2:19-CV-08847-PA-SK
Case 2:19-cv-08847-PA-SK Document 31 Filed 02/03/20 Page 2 of 4 Page ID #:175



 1         TO THE HONORABLE COURT AND ALL PARTIES:
 2         PLEASE TAKE NOTICE THAT ON March 2, 2020 at 10:00 a.m. in
 3   Courtroom 9A of the above-captioned courthouse, Plaintiff Joe Del Nigro
 4   (“Plaintiff”), by way of the undersigned counsel, hereby moves this Court for entry
 5   of a default judgment as to Defendant Yek Paramount LLC, a California limited
 6   liability company (“Defendant”), upon the complaint heretofore filed and served
 7   upon the Defendant, in accordance with the provisions of Rule 55(b)(2), Federal
 8   Rules of Civil Procedure, and in support thereof shows the Court the following:
 9               1. On or around October 15, 2019, Plaintiff filed in the United States
10                   District Court, Central District of California, Los Angeles Division,
11                   a complaint alleging certain and specific violations of 28 U.S.C. §§
12                   1331 AND 1343(a)(3-4) for violations of the Americans with
13                   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq (“ADA”). A
14                   copy of said Complaint is attached hereto as Exhibit A and is
15                   incorporated herein by reference.
16               2. On or around December 6, 2019 at 3:29 p.m., a copy of said
17                   Complaint, along with the First Amended Complaint, Summons,
18                   Civil Cover Sheet, Notice to Parties: ADA Disability Access
19                   Litigation, and Certification and Notice of Interested Parties was
20                   served upon John Doe, an individual authorized to accept service
21                   on behalf of Defendant, at 8746 Sunbird Avenue, Fountain Valley,
22                   CA 92708. A copy of the Proof of Service filed with the Court on
23                   December 6, 2019 and process receipt is attached hereto as Exhibit
24                   B and is incorporated herein by reference.
25               3. On or about December 27, 2019, more than 21 days after the
26                   service of the Complaint, First Amended Complaint, Summons,
27                   Civil Cover Sheet, Notice to Parties: ADA Disability Access
28                   Litigation, and Certification and Notice of Interested Parties was
                                             -2-
                                                           MOTION FOR ENTRY OF DEFAUL JUDGMENT
                                                                      CASE NO.: 2:19-CV-08847-PA-SK
Case 2:19-cv-08847-PA-SK Document 31 Filed 02/03/20 Page 3 of 4 Page ID #:176



 1                   served upon John Doe, an individual authorized to accept service
 2                   on behalf of Defendant, Counsel for Plaintiff petitioned the Clerk of
 3                   this Court for entry of a default judgment against Defendant. A
 4                   copy of the Default by Clerk is attached hereto as Exhibit C and is
 5                   incorporated herein by reference. No response to any pleading or
 6                   non-litigious correspondence has been received by Plaintiff or his
 7                   counsel.
 8                4. Defendant has failed to plead or otherwise defend this action, and
 9                   Plaintiff is entitled to judgment by default against Defendant.
10                5. Pursuant to the provisions of Rule 55(b)(2), Federal Rules of Civil
11                   Procedure, this Court is empowered to enter a default judgment
12                   against Defendant for relief sought by Plaintiff in his complaint,
13                   and written notice of this action has been given to Defendant as set
14                   forth in the attached affidavit.
15                                         PRAYER
16         WHEREFORE, Plaintiff prays that this Court enter a judgment of Default
17   against Defendant, and that Defendant be enjoined and retained from the Americans
18   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. as provide din the
19   proposed Final Judgment filed concurrently with this motion.
20   ///
21   ///
22   ///
23
24
25
26
27
28
                                              -3-
                                                           MOTION FOR ENTRY OF DEFAUL JUDGMENT
                                                                      CASE NO.: 2:19-CV-08847-PA-SK
Case 2:19-cv-08847-PA-SK Document 31 Filed 02/03/20 Page 4 of 4 Page ID #:177



 1                                      AFFIDAVIT
 2         I, Jarrod Y. Nakano, do hereby certify that the statements and allegations set
 3   forth in the foregoing motion and the accompanying memorandum are true and
 4   accurate to the best of my knowledge and belief.
 5
 6                                                       Respectfully submitted,
 7
 8   DATED: January 31, 2020                             MCFARLIN LLP
 9
10                                                 By:   /s/ Jarrod Y. Nakano
                                                         Jarrod Y. Nakano
11                                                       Attorneys for Plaintiff
                                                         Joe Del Nigro
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
                                                           MOTION FOR ENTRY OF DEFAUL JUDGMENT
                                                                      CASE NO.: 2:19-CV-08847-PA-SK
